Exhibit 10.4



--------------------------------------------------------------------------------

Exhibt 10.4

AMENDMENT NO. 1 TO AGREEMENT

THIS AMENDMENT NO. 1 TO AGREEMENT (the “Agreement”) is made and entered into on
this 29th day of October 2002 (the “Effective Date”), by and between North State
Bank, a North Carolina banking corporation (the “ Bank”) and Kirk A. Whorf
(“Executive”).

WITNESSETH:

WHEREAS, the Bank and Executive entered into that certain Agreement dated as of
June 1, 2000 (the “Agreement”);

WHEREAS, capitalized terms used in this First Amendment shall have the same
meaning as assigned to them in the Agreement;

WHEREAS, the Bank and Executive agree that Section 7(e) of the Agreement
contained a mutual mistake and that neither party hereto intended the benefits
described in Section 7(e) of the Agreement to continue until Executive’s
Retirement (as defined in the Agreement) or beyond the date that Executive began
receiving comparable benefit coverage with a new employer;

WHEREAS, Section 12 of the Agreement permits modification in a writing signed by
both parties to the Agreement; and

WHEREAS, the parties hereto now desire to amend the Agreement upon the terms and
conditions enumerated below.

NOW, THEREFORE, in consideration of the foregoing, the mutual promises herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

1.    Consideration to Executive. In consideration of Executive’s agreement to
amend the Agreement to correct the mutual mistake in Section 7(e) of the
Agreement, the Bank shall pay Executive the sum of One Hundred Dollars
($100.00), less any withholdings required by law.

2.    Amendment. Section 7(e) of the Agreement is hereby deleted and replaced in
its entirety with the following provision:

For three (3) year(s) after Executive’s termination, the Bank shall continue
Executive’s coverage under such life insurance, medical insurance, and accident
and disability insurance plans at the level in effect on the Termination Date,
subject to Executive making payments thereunder required of any employees in
comparable positions to Executive; provided, however, that if Executive
commences employment with a new employer during that three-year period and
receives comparable benefit coverage to that being provided by the Bank, then
Executive’s participation in the benefit plans provided by Bank shall cease
immediately upon the date Executive begins participation in his new employer’s
plan(s).



--------------------------------------------------------------------------------

3.    No Other Amendment. Except as specifically amended pursuant to this First
Amendment, the Agreement remains in full force and effect in accordance with its
terms.

4.    Governing Law. This First Amendment shall be governed, construed and
interpreted in accordance with the laws of the State of North Carolina, without
giving effect to principles of conflicts of laws.

5.    Counterparts. This First Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

6.    Binding Effect. This First Amendment shall be binding upon and shall inure
to the benefit of the parties hereto and their heirs, successors and assigns.

7.    Effect of Amendment. Except as expressly amended herein, the terms of the
Agreement are incorporated herein by reference as if fully set out and shall
remain in full force and effect in accordance with their terms.

IN WITNESS WHEREOF, the parties have executed this First Amendment to the
Agreement effective as of the Effective Date.

 

NORTH STATE BANK:

BY:   /S/ LARRY D. BARBOUR   Larry D. Barbour   President and Chief Executive
Officer

 

EXECUTIVE:

/S/ KIRK A. WHORF Kirk A. Whorf

 

2



--------------------------------------------------------------------------------

CHANGE IN CONTROL AGREEMENT BETWEEN NORTH STATE BANK

AND KIRK WHORF

THIS CHANGE IN CONTROL AGREEMENT (the “Agreement”) is made and entered into on
this 30th day of December, 2009, (“Effective Date”) by and between North State
Bank (the “Bank”) and Kirk A. Whorf (“Executive”).

WHEREAS, as of the Effective Date, Executive is employed by the Bank as Senior
Vice President and Chief Financial Officer, and as of the date of execution of
this Agreement is employed in such capacity;

WHEREAS, the Bank desires to retain the services of Executive; and

WHEREAS, the parties to this Agreement desire to establish mutually satisfactory
arrangements in the event there is a termination of services of Executive under
circumstances provided for hereinafter.

NOW, THEREFORE, for and in consideration of the premises and the following
covenants, the parties do hereby mutually agree:

1. Definitions. Capitalized terms used in this Agreement shall have the
following definitions:

 

  (a) “Base Salary” means the annualized salary paid to Executive by the Bank
during the last full month immediately preceding the Termination Date.

 

  (b) “Bonuses” shall mean any and all incentive bonuses or discretionary
bonuses granted to Executive within the most current 12-month period during the
term of this Agreement.

 

  (c) “Cause” means (i) the breach of or negligent inattention to Executive’s
duties as Senior Vice President and Chief Financial Officer of the Bank;
(ii) malfeasance of office or disloyalty to the Bank; (iii) plea of guilty or no
contest to either a felony or an unlawful act involving fraud or moral
turpitude; or (iv) removal of Executive by federal or state regulators following
a takeover of the Bank by such regulators.

 

  (d)

“Change in Control” means (A) the acquisition at any time by a “person” or
“group” (as such terms are used in Sections 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934 (the “Exchange Act”)) who or which are the beneficial
owners (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities representing more than 40% of the combined voting
power in the election of directors of the then outstanding securities of the
Bank or North State Bancorp (“Bancorp”) or any



--------------------------------------------------------------------------------

 

successor of the Bank or Bancorp, unless the acquisition of securities resulting
in such ownership by such person or group had been approved by the Board of
Directors of Bancorp (the “Board”); (B) the termination of service of directors,
for any reason other than death, disability or retirement from the Board, during
any period of two consecutive years or less, of individuals who at the beginning
of such period constituted a majority of the Board, unless the election of or
nomination for election of each new director during such period was approved by
a vote of at least a majority of the directors still in office who were
directors at the beginning of the period; (C) approval by the shareholders of
Bancorp or the Bank, respectively, of any sale or disposition of substantially
all of the assets or earning power of the Bank or Bancorp; or (D) approval by
the shareholders of Bancorp or the Bank of any merger, consolidation, or
statutory share exchange to which Bancorp or the Bank, respectively, is a party
as a result of which the persons who were stockholders immediately prior to the
effective date of the merger, consolidation or share exchange shall have
beneficial ownership of less than 50% of the combined voting power in the
election of directors of the surviving corporation. Each determination
concerning whether an event constitutes a Change in Control shall be made in a
consistent manner as to the particular event with respect to all participants at
the time of the event.

 

  (e) “Compensation Committee” shall mean the Compensation Committee of the
Board of Directors of Bancorp.

 

  (e) “Retirement” shall mean the date that Executive reaches the age of 65 or
the date Executive retires in accordance with the Bank’s normal retirement
provisions of any retirement plans established for Executive.

 

  (f) “Termination Date” shall mean the date on which Executive’s employment
with the Bank is terminated.

 

  (g) “Total Compensation” shall mean Base Salary plus any Bonuses.

 

  (h) “Total and Permanent Disability” shall have occurred if Executive (i) has
established to the satisfaction of the Compensation Committee that he is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to last for a
continuous period of not less than six months; and (ii) has satisfied any
requirement imposed by the Compensation Committee in regard to evidence of such
disability.

2. Executive Duties. In consideration of the Bank’s obligations under this
Agreement, Executive agrees to carry out his duties to the best of his
abilities, as may be assigned to his from time to time by the Bank. Executive
further agrees to devote his full working time and energies to the business of
the Bank, provided such duties shall be consistent with his position as Senior
Vice President and Chief Financial Officer of the Bank.

 

2



--------------------------------------------------------------------------------

3. Term of Agreement. The term of this Agreement shall commence on December 1,
2009 (the “Commencement Date”), and shall remain in full force for a period of
three (3) years thereafter. Such term shall be automatically renewed for an
additional year on each anniversary of the Commencement Date and shall
continuously renew thereafter, unless the Bank provides Executive with 30 days’
advance written notice of non-renewal. The parties hereto specifically agree and
acknowledge that nothing in this Agreement shall mean that Executive is employed
for any specific term and further that Executive is an employee at-will. If
Executive’s employment with the Bank is terminated by the Bank or if Executive
resigns voluntarily, the Bank shall pay Executive any accrued Base Salary
through the Termination Date. Except for any accrued, unpaid Base Salary and
except as otherwise provided in Sections 4 and 7 hereof, the Bank has no
obligation to make any payment to Executive in connection with the termination
of employment with the Bank.

4. Termination due to Death, Disability or Retirement. If the Executive’s
employment with Bank is terminated due to Executive’s death, Total and Permanent
Disability or Retirement, Executive (or Executive’s heirs or beneficiaries in
the event of Executive’s death), shall be entitled to receive:

 

  (a) payment of any accrued, unpaid Base Salary through the Termination Date;
and

 

  (b) payment of any life insurance, disability or other benefits, if any, for
which Executive is then eligible under the terms of the Bank’s employee
retirement, benefit and welfare plans; and, in the case of death or Total and
Permanent Disability, a right to immediately vest in 100% of all options to
purchase Common Stock of Bancorp that have been granted to Executive, to be
exercised in accordance with the terms of any grant documents.

5. Termination for Cause. If Executive’s employment is terminated by the Bank
for Cause, Executive shall receive only the payment of any accrued, unpaid Base
Salary through the Termination Date.

6. Termination in Connection with a Change in Control. If Executive’s employment
is terminated at any time within three years after a Change in Control that
occurs during the term of this Agreement under those circumstances stated in
subparagraph (a) or (b) below of this Section 6, and only in such circumstances,
provided that Executive executes and does not revoke a general release of claims
in the Bank’s favor in a form acceptable to the Bank, Executive shall be
entitled to receive those payments and benefits from the Bank as set forth in
Section 7 herein. The circumstances to which this Section 6 applies are:

 

  (a)

Termination by the Bank, unless Executive’s termination is due to (i) Cause;
(ii) Executive’s death or Total and Permanent Disability; (iii)

 

3



--------------------------------------------------------------------------------

 

Executive’s Retirement; or (iv) Executive’s attainment of normal Retirement as
provided under any Bank retirement plan in effect immediately preceding such
date or the attainment; or

 

  (b) Executive’s voluntary termination following the occurrence of any of the
following events:

 

  (i) the reduction of Executive’s then-current Base Salary (including any
deferred portions thereof) or level of benefits or supplemental compensation; or

 

  (ii) the transfer of Executive to a location that is more than fifty
(50) miles from Executive’s current office location; or a material increase in
the amount of out of town business travel normally required of Executive in
connection with his employment.

7. Change in Control Benefits. If Executive’s employment is terminated pursuant
to Section 6 hereof, and subject to Executive executing a release of claims in
the Bank’s favor in a form acceptable to the Bank, the Bank agrees to provide or
to cause to be provided to Executive the following rights and benefits
(collectively, the “Change in Control Benefits”):

 

  (a) Severance Payment. Executive shall be entitled to receive payment from the
Bank in cash in an amount equal to three (3) years of Total Compensation,
payable monthly, over the three-year period beginning immediately after the
Termination Date. In the event of Executive’s death before the Bank can complete
all required payments under this Section 7(a), any remaining payments due
Executive shall be distributed to such beneficiary as Executive may from time to
time designate in writing to the Bank, and if no such beneficiary is named, such
sums shall be paid to Executive’s estate;

 

  (b)

Vesting Schedules for Other Compensation. Unless prohibited by law, if Executive
is entitled to receive any sums or awards pursuant to compensation plans in
effect during Executive’s employment with the Bank, any and all vesting or
maturity schedules or other rights conditioned upon the passage of time set
forth in such compensation plans shall (i) if such plans have a vesting schedule
of less than three years, then the vesting schedule shall immediately lapse and
Executive shall be fully vested in such plan; or (ii) if such plan has a vesting
schedule of more than three years, then the vesting schedule of such plan shall
immediately be deemed to have a vesting schedule of three years. If any such
immediate lapse or three-year vesting schedule set out in this Paragraph 7(b)
causes any Bank compensation plan that is then a “qualified” plan under the
Internal Revenue Code to become non-qualified or causes any other materially
adverse consequences to the Bank or its other employees, then

 

4



--------------------------------------------------------------------------------

 

such immediate lapse or three-year vesting schedule shall not occur. In such
event, the Bank shall make such payments or otherwise provide comparable
benefits or payments as may be, in the opinion of a mutually acceptable
qualified third party, necessary to make the payments or benefits to Executive
substantially equal to those to which he would have been entitled if such
immediate lapse or three-year vesting had occurred;

 

  (c) Health Insurance Benefits. If Executive timely elects to continue his
health insurance benefits under COBRA after the termination of his employment,
for a period of up to eighteen (18) months or such greater period as Executive
is eligible for continuation coverage under COBRA, the Bank will continue to pay
an amount equal to the employer portion of Executive’s insurance premiums such
that Executive’s coverage under such life insurance, medical insurance, and
accident and disability insurance plans will continue at the level in effect on
the Termination Date, subject to Executive making payments thereunder required
of any employees of the Bank in comparable positions to Executive; thereafter,
the Bank will pay to Executive a monthly amount equal to the employer’s portion
of Executive’s insurance premiums, as provided under the first clause of this
Section 7(c), through the third anniversary of the termination of Executive’s
employment; provided, however, that if Executive commences employment with a new
employer at any time during that three-year period and receives comparable
benefit coverage to that being provided by the Bank, then Executive’s
participation in the benefit plans provided by the Bank shall cease immediately
upon the date Executive begins participation in his new employer’s plan(s) and
the Bank shall be released from any further obligation under this Paragraph
7(c).

 

  (d) Other Insurance Benefits. For the three (3) year(s) after the Termination
Date, the Bank shall continue Executive’s coverage under such life insurance and
accident and disability insurance plans at the level in effect for the Executive
on the Termination Date, subject to Executive making payments thereunder
required of any employees in comparable positions to Executive; provided,
however, that if Executive commences employment with a new employer during that
three-year period and receives comparable benefit coverage to that being
provided by the Bank, then Executive’s participation in such benefit plans of
the Bank shall cease immediately upon the date Executive begins participation in
his new employer’s plan(s).

However, payment of the Change of Control Benefits shall be subject to the
following restrictions and reductions:

 

  (a) If the Change of Control Benefits otherwise payable to Executive hereunder
would be subject to the excise tax imposed by Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”), such Payment shall be reduced to
the extent necessary to prevent imposition of such excise tax.

 

5



--------------------------------------------------------------------------------

  (b) If the Change of Control Benefits provided to the Executive under this
Agreement in connection with his termination of employment are determined, in
whole or in part, to constitute “nonqualified deferred compensation” within the
meaning of Section 409A of the Code, and the Executive is a “specified employee”
as defined in Section 409A(2)(B)(i) of the Code, such Change of Control Benefits
shall not be paid before the day that is six (6) months plus one (1) day after
the termination date (the “New Payment Date”). The aggregate of any payments
that otherwise would have been paid to the Executive during the period between
the termination date and the New Payment Date shall be paid to the Executive in
a lump sum on such New Payment Date. Thereafter, any payments that remain
outstanding as of the day immediately following the New Payment Date shall be
paid without delay over the time period originally scheduled, in accordance with
the terms of this Agreement.

8. Nonexclusion. The foregoing Change in Control Benefits are not intended to
exclude Executive’s participation in other benefit plans in which Executive
currently participates or which may become available to Executive, nor to
preclude Executive’s participation in any other compensation or benefit plans
that the Bank has in effect during Executive’s employment with the Bank.

9. Tax Liability. The Bank has and shall have no responsibility or obligation
for any income tax or other tax costs or liabilities incurred by Executive as a
result of or in connection with any, payments or payment obligations by the Bank
to Executive under this Agreement, and all such payments and payment obligations
shall be computed without regard to any tax effects to Executive.

10. No Duty to Mitigate. Except as otherwise provided in Section 7(c), the
Bank’s promise to pay or cause to be paid to Executive pursuant to the
provisions of Section 7 are absolute and unconditional, and shall not be
affected by any duty by Executive to mitigate damages or by any other
circumstances, including, without limitation, any rights of set-off,
counterclaim, recoupment, defense, or other rights which the Bank may have
against Executive or others.

11. Additional Actions and Documents. Bank and Executive acknowledge and agree
that there may be significant legal issues or restrictions arising under
banking, securities, corporate or other laws that may affect the Bank’s and
Executive’s ability to comply with the terms of this Agreement (particularly
with respect to stock option and restricted stock award plans), but that have
not been determined as of the Effective Date. Accordingly, Bank and Executive
agree to take or cause to be taken such further actions to execute, deliver, and
file or cause to be executed, delivered and file such further documents, and
will obtain such consents, as may be necessary or as may be reasonably requested
in order to fully effectuate the purposes, terms, and conditions of this
Agreement.

 

6



--------------------------------------------------------------------------------

12. Miscellaneous. This Agreement constitutes the entire Agreement between the
parties and supersedes all memoranda, discussions, correspondence and agreements
prior to the date of execution of this Agreement. This Agreement shall be
binding on the heirs, executors, administrators, successors and assigns of the
parties. This Agreement is to be governed by the laws of the state of North
Carolina. The state or federal courts sitting in Wake County, North Carolina
will have the exclusive power to adjudicate any disputes arising out of this
Agreement. If any part of this Agreement shall be held invalid or unenforceable
by a court of competent jurisdiction, such invalidity shall not affect the
validity of this Agreement as a whole or other remaining parts thereof. This
Agreement may not be modified or amended orally, but only by an instrument in
writing signed by the party against whom enforcement of any waiver, change,
modification, extension or discharge is sought.

IN WITNESS WHEREOF, the parties have executed this Change in Control Agreement
as of the Effective Date.

 

NORTH STATE BANK:

 

 

BY:       Larry D. Barbour   President and Chief Executive Officer

 

EXECUTIVE:

 

 

  Kirk A. Whorf

 

7